UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1792


RICHARD POLIDI,

                    Plaintiff - Appellant,

             v.

WAYNE TRUAX, IN EACH OF HIS OFFICIAL AND INDIVIDUAL
CAPACITIES; JAMES O. PAYNE, IN EACH OF HIS OFFICIAL AND
INDIVIDUAL CAPACITIES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cv-00054-WO-LPA)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Polidi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard Polidi appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Polidi v. Truax, No. 1:17-cv-00054-

WO-LPA (M.D.N.C. June 1, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2